Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 16/799099 application originally filed February 24, 2020.
Amended claims 1-21, filed February 23, 2021, are pending and have been fully considered.  Claims 20 and 21 are withdrawn from consideration due to being drawn to a nonelected invention.
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-19 in the reply filed on February 23, 2021 is acknowledged.
Claims 20 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 23, 2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthews (2018/0079981).
Regarding Claim 1
	Matthews discloses in the abstract, a fire starter system; the device is a safe, simple and versatile fire starting recreation and survival tool. The various embodiments each provide a complete fire-starting kit, including a fuel source and igniter used to ignite the fuel source. Furthermore, the device may include a waterproof package containing the fuel source and igniter. 
	Matthews discloses in paragraph 0052, the combustible fuel material 120 may consist of, singularly or in combination, woodchips, petroleum jelly, wax, cotton, paraffin wax, paraffin wax blend, wood pellets, perlite, and the like, meeting the limitation of a quantity of fuel pellets as defined in claim 1 of the present invention.
	Matthews discloses in paragraph 0057, the peripheral edge 118 of the package may include a top edge 138, a bottom edge 140, a first side edge 142, and a second side edge 144. In the present disclosure, the first sealed internal compartment 108, the second sealed internal compartment 110, and the third sealed internal compartment 112 each adjoin a contiguous portion of the peripheral edge 118, as shown. The separable portion forming the pull-tab strip 114 may be configured to extend along the contiguous portion such that the access openings into sealed internal compartments may be concurrently produced by the removal of the pull-tab strip 114. 
	Matthews discloses in paragraph 0037, the package may be formed from a flexible liquid-resistant sheet material and may include one or more tear-away opening strips for ease of 
	Matthews discloses in paragraph 0058, the flexible sheet materials forming the liquid-impermeable package may include one or more plastics. The plastics may include High Density Polyethylene (HDPE), Low Density Polyethylene (LDPE), Polyethylene Terephthalate (PET, PETE), Polystyrene, Polypropylene (PP), BoPET (Biaxially-oriented polyethylene terephthalate, also known as Mylar), and the like. Alternately, the flexible sheet materials forming the liquid-impermeable package may consist of at least one bio-degradable material. Biodegradable materials may include treated paper, cardboard, compostable bio-plastics, starches, other cellulose compositions, biopolymers, and the like. 
	Matthews discloses in paragraph 0075 and FIG. 17, showing a substantially cuboid-shaped packet 205 is illustrated in particular detail including the inner volume and the pocket 210.  The fire starter packet 202 may be configured in a plurality of sizes, and alternately a plurality of shapes, to allow for a customizable fire size.  It should be appreciated that, under appropriate circumstances, considering such issues as user preferences, design preference, structural requirements, marketing preferences, cost, available materials, technological advances, etc., other packet arrangements such as, for example, cuboid packets consisting of two or more inner pockets self-contained within the packet, wherein the cuboid packet could be sealed at the top with an option to have a tear away seal, similar to a re-sealable zipper bag, wherein the self-contained pockets and/or tear away seals could be placed on any side of the cuboid packet or on multiple sides, wherein two or more self-contained pockets within the cuboid packet would have 
	Matthews further discloses in paragraph 0035, the fire starter assembly may comprise a fire starter packet that is configured to be a fire fuel source that is able to be used during outdoor activities when a fire is needed or wanted and the conditions are not conducive to start a traditional fire. When attending an outdoor activity and warmth from a fire is needed, the fire-starter packet provides a fire fuel source can be set on the ground surface, whether there is snow, swampy grasslands, or rainfall saturated ground, and provide a wet-proof holder to start the fire. The product is particularly well suited to individuals wishing to prepare for an unknown circumstance that may occur during an outdoor activity. Thus, the system is well suited to use by serious outdoorsmen. 
The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable distinction is seen to exist between the reference and the claimed invention absent evidence to the contrary.
Regarding Claims 7 and 8
	Matthews discloses in paragraph 0037, the package material may be formed from non-toxic compositions that are environmentally friendly (e.g., bio-degradable corn starch or the like). The package material may include materials that may be safely burned.
Matthews further discloses in paragraph 0058, the flexible sheet materials forming the liquid-impermeable package may include one or more plastics. The plastics may include High . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6, 10-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews (US 2018/0148659) in view of Mcerlain (WO 2013/030311 A1).
Regarding Claims 2-6
	Matthews discloses in the abstract, a fire starter system; the device is a safe, simple and versatile fire starting recreation and survival tool. The various embodiments each provide a complete fire-starting kit, including a fuel source and igniter used to ignite the fuel source. Furthermore, the device may include a waterproof package containing the fuel source and igniter. 
	Matthews discloses in paragraph 0052, the combustible fuel material 120 may consist of, singularly or in combination, woodchips, petroleum jelly, wax, cotton, paraffin wax, paraffin wax blend, wood pellets, perlite, and the like, meeting the limitation of a quantity of fuel pellets as defined in claim 1 of the present invention.
	Matthews discloses it is known in the art to use a combustible fuel material that is made of wood chips or wood pellets but fails to provide the specific properties of the material as presently claimed in claims 2-6 of the present invention.
wood pellet or such like comprising a hardwood and/or a softwood; and an additive which comprises a binder system resulting in formation of a fuel composition having low dust fines and high calorific value. The binder system preferably comprises a naturally occurring binder. By developing a hardwood/softwood combination fuel composition having very low dust fines, the present invention has the significant advantage of providing a fuel composition with resultant improvement in calorific performance and longer burn time.
	Mcerlain discloses on page 12 lines 30-31, the average density range for the different hardwood species are 600kg/m 3 to 1200kg/m3 (approximately 37-75 lbs/ft3).
	Mcerlain discloses in Table of Test Results on page 17, the ash content of the wood pellets are less than 1 wt.%.
	Mcerlain discloses on page 7 lines 5-10, it is preferable to provide a fuel composition in the form of a wood pellet having a moisture content of between 6.0% and 10% w/w and preferably about 6.0% w/w in a preferred embodiment of the wood pellet of the invention. This is achieved by combining wood fragments or sawdust having 0.0 to 1.0% moisture content with a binder system thereby providing an improved, longer lasting fuel composition (in the form of wood pellet or a briquette, for example) with superior calorific values in accordance with the present invention.
	Mcerlain further discloses on page 4 lines 10-15, the additive comprises any one or more of the following group: tallow oil, palm oil and vegetable oil (accelerant). In a preferred embodiment, the additive comprises the binder system and an oil selected from the above group of oils, most preferably tallow oil. Advantageously, the additive comprising tallow oil, palm oil further raised calorific heat value.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the wood pellets of Mcerlain as the wood pellets of Matthews.  The motivation to do so is to use a combustible material that aids in the increase of the heat value in order to increase the efficiency of combustion.
Regarding Claims 10 and 19
Matthews discloses in the abstract, a fire starter system; the device is a safe, simple and versatile fire starting recreation and survival tool. The various embodiments each provide a complete fire-starting kit, including a fuel source and igniter used to ignite the fuel source. Furthermore, the device may include a waterproof package containing the fuel source and igniter. 
	Matthews discloses in paragraph 0052, the combustible fuel material 120 may consist of, singularly or in combination, woodchips, petroleum jelly, wax, cotton, paraffin wax, paraffin wax blend, wood pellets, perlite, and the like, meeting the limitation of a quantity of fuel pellets as defined in claim 1 of the present invention.
	Matthews discloses in paragraph 0057, the peripheral edge 118 of the package may include a top edge 138, a bottom edge 140, a first side edge 142, and a second side edge 144. In the present disclosure, the first sealed internal compartment 108, the second sealed internal compartment 110, and the third sealed internal compartment 112 each adjoin a contiguous portion of the peripheral edge 118, as shown. The separable portion forming the pull-tab strip 114 may be configured to extend along the contiguous portion such that the access openings into 
	Matthews discloses in paragraph 0037, the package may be formed from a flexible liquid-resistant sheet material and may include one or more tear-away opening strips for ease of accessing the interior of the pockets. Some versions of the device may include re-sealable closures to allow the user to re-seal the pockets after opening. The package material may be formed from non-toxic compositions that are environmentally friendly (e.g., bio-degradable corn starch or the like). The package material may include materials that may be safely burned. 
	Matthews discloses in paragraph 0058, the flexible sheet materials forming the liquid-impermeable package may include one or more plastics. The plastics may include High Density Polyethylene (HDPE), Low Density Polyethylene (LDPE), Polyethylene Terephthalate (PET, PETE), Polystyrene, Polypropylene (PP), BoPET (Biaxially-oriented polyethylene terephthalate, also known as Mylar), and the like. Alternately, the flexible sheet materials forming the liquid-impermeable package may consist of at least one bio-degradable material. Biodegradable materials may include treated paper, cardboard, compostable bio-plastics, starches, other cellulose compositions, biopolymers, and the like. 
	Matthews discloses in paragraph 0075 and FIG. 17, showing a substantially cuboid-shaped packet 205 is illustrated in particular detail including the inner volume and the pocket 210.  The fire starter packet 202 may be configured in a plurality of sizes, and alternately a plurality of shapes, to allow for a customizable fire size.  It should be appreciated that, under appropriate circumstances, considering such issues as user preferences, design preference, structural requirements, marketing preferences, cost, available materials, technological advances, etc., other packet arrangements such as, for example, cuboid packets consisting of two or more 
	Matthews further discloses in paragraph 0035, the fire starter assembly may comprise a fire starter packet that is configured to be a fire fuel source that is able to be used during outdoor activities when a fire is needed or wanted and the conditions are not conducive to start a traditional fire. When attending an outdoor activity and warmth from a fire is needed, the fire-starter packet provides a fire fuel source can be set on the ground surface, whether there is snow, swampy grasslands, or rainfall saturated ground, and provide a wet-proof holder to start the fire. The product is particularly well suited to individuals wishing to prepare for an unknown circumstance that may occur during an outdoor activity. Thus, the system is well suited to use by serious outdoorsmen. 
	It is to be noted, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that Matthews provides teaching and/or suggesting that the outer layer of wrapping exposes the combustible material upon combustion due to Matthews discloses in paragraphs 0043-0045 that the fire starter is used in a fire pit or other surface suitable for sustaining a fire wherein the package has a plurality of sealed 
	It is to be noted, Matthews discloses it is known in the art to use a combustible fuel material that is made of wood chips or wood pellets but fails to provide the specific properties of adding an accelerant to the material.
	However, Mcerlain discloses in the abstract, a fuel composition in the form of a briquette or a wood pellet or such like comprising a hardwood and/or a softwood; and an additive which comprises a binder system resulting in formation of a fuel composition having low dust fines and high calorific value. The binder system preferably comprises a naturally occurring binder. By developing a hardwood/softwood combination fuel composition having very low dust fines, the present invention has the significant advantage of providing a fuel composition with resultant improvement in calorific performance and longer burn time.
	Mcerlain further discloses on page 4 lines 10-15, the additive comprises any one or more of the following group: tallow oil, palm oil and vegetable oil (accelerant). In a preferred embodiment, the additive comprises the binder system and an oil selected from the above group of oils, most preferably tallow oil. Advantageously, the additive comprising tallow oil, palm oil and/or vegetable oil is added to the wood for lubrication and preferably also for further raised calorific heat value.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the wood pellets of Mcerlain as the wood pellets of Matthews.  The motivation to do so is to use a combustible material that aids in the increase of the heat value in order to increase the efficiency of combustion.
Regarding Claims 14 and 16-18

Matthews further discloses in paragraph 0058, the flexible sheet materials forming the liquid-impermeable package may include one or more plastics. The plastics may include High Density Polyethylene (HDPE), Low Density Polyethylene (LDPE), Polyethylene Terephthalate (PET, PETE), Polystyrene, Polypropylene (PP), BoPET (Biaxially-oriented polyethylene terephthalate, also known as Mylar), and the like. Alternately, the flexible sheet materials forming the liquid-impermeable package may consist of at least one bio-degradable material. Biodegradable materials may include treated paper, cardboard, compostable bio-plastics, starches, other cellulose compositions, biopolymers, and the like. 
It is to be noted, the material of the compartments of the package of Matthews are created by various pockets that protect the combustible material (see paragraphs 0036 and 0037).
Regarding Claims 11-13
	Matthews discloses it is known in the art to use a combustible fuel material that is made of wood chips or wood pellets but fails to provide the specific properties of the material as presently claimed in claims 11-13 of the present invention.
	However, Mcerlain discloses in the abstract, a fuel composition in the form of a briquette or a wood pellet or such like comprising a hardwood and/or a softwood; and an additive which comprises a binder system resulting in formation of a fuel composition having low dust fines and high calorific value. The binder system preferably comprises a naturally occurring binder. By developing a hardwood/softwood combination fuel composition having very low dust fines, the 
	Mcerlain discloses on page 12 lines 30-31, the average density range for the different hardwood species are 600kg/m 3 to 1200kg/m3 (approximately 37-75 lbs/ft3).
	Mcerlain discloses in Table of Test Results on page 17, the ash content of the wood pellets are less than 1 wt.%.
	Mcerlain discloses on page 7 lines 5-10, it is preferable to provide a fuel composition in the form of a wood pellet having a moisture content of between 6.0% and 10% w/w and preferably about 6.0% w/w in a preferred embodiment of the wood pellet of the invention. This is achieved by combining wood fragments or sawdust having 0.0 to 1.0% moisture content with a binder system thereby providing an improved, longer lasting fuel composition (in the form of wood pellet or a briquette, for example) with superior calorific values in accordance with the present invention.
	Mcerlain further discloses on page 4 lines 10-15, the additive comprises any one or more of the following group: tallow oil, palm oil and vegetable oil (accelerant). In a preferred embodiment, the additive comprises the binder system and an oil selected from the above group of oils, most preferably tallow oil. Advantageously, the additive comprising tallow oil, palm oil and/or vegetable oil is added to the wood for lubrication and preferably also for further raised calorific heat value.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the wood pellets of Mcerlain as the wood pellets of Matthews.  The motivation to do so is to use a combustible material that aids in the increase of the heat value in order to increase the efficiency of combustion.
Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews (US 2018/0148659) in view of Mcerlain (WO 2013/030311 A1) and further in view of Carter (US 5,626,636).
Regarding Claims 9 and 15
Matthews discloses it is known in the art to use outer layer comprising paper and various types of plastics but fails to teach the particular type of paper that is presently claimed in claims 9 and 15 of the present invention.
	However, it is known in the art to use various types of paper, in particular, Kraft paper to provide a protective barrier to various types of combustible fuel, as taught by Carter.  Carter discloses in column 2 lines 60-67 and column 3 lines 1-7, a combustible bag for igniting material comprises an outer liner and an inner liner. Inner liner is conformed so as to completely contain within an enclosed relationship a plurality of material. In a preferred embodiment, material is comprised of a number of pieces of dried green wood that have been treated with paraffin (accelerant) so that paraffin covers not only the exterior but the interior of wood material.  Carter discloses in column 3 lines 12-33, that is, in a preferred embodiment, inner liner inside is constructed of 50 lb. natural Kraft brand paper. Outside of inner liner is constructed of a combustible material such as 1.0 mil. high density polyethylene. The inside of outer liner is also treated with a combustible material such as a 15 lb. low density polyethylene on a 40 lb. natural Kraft brand paper outside. It has been found that this embodiment does not burn too quickly, up to 20 minutes, but is hot enough to ignite material and does not leave a lot of ash or create distasteful fumes. 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Kraft paper of Carter as the paper of Matthews.  The .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
D’Souza et al. (US 2018/0079981) discloses in the abstract, a method of forming a fire starter mixture for use in igniting a fire. 

    PNG
    media_image1.png
    561
    417
    media_image1.png
    Greyscale

Mulcey (US 2,206,632) discloses in column 1, an ignition of a combustible material and more particularly to a prepared package for starting or kindling a fire.

    PNG
    media_image2.png
    507
    432
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771